Exhibit 10.19

 

Lockheed Martin Corporation

Directors Charitable Award Plan

 

Plan Document Amended and Restated

Effective June 1, 1995

Amended April 25, 1996

Amended Effective April 22, 2004

 

The Lockheed Martin Corporation Directors Charitable Award Plan (“Plan”) was
originally adopted effective July 1, 1994 as the Martin Marietta Corporation
Directors Charitable Award Plan (“Prior Plan”). Effective March 15, 1995,
Lockheed Martin Corporation (the “Corporation”) assumed the rights and
obligations of Martin Marietta Corporation under the Prior Plan. Effective June
1, 1995, the Corporation adopted the Prior Plan and amended and restated the
Prior Plan to make it applicable to members of the Board of Directors of the
Corporation.

 

1. PURPOSE OF THE PLAN

 

The Plan allows each eligible Director of the Corporation to recommend that the
Corporation make a donation of up to $1,000,000 to the eligible tax-exempt
organization(s) (the “Donee(s)”) selected by the Director, with the donation to
be made, in the Director’s name, in ten equal annual installments, with the
first installment to be made as soon as is practicable after the Director
retires from the Board of Directors, with the remaining nine installments to be
made annually, with the first of the nine installments to be made as soon as is
practicable after the Director’s death. The purpose of the Plan is to recognize
the interest of the Corporation and its Directors in supporting worthy
educational institutions and/or charitable organizations.

 

2. ELIGIBILITY

 

All persons serving as Directors of the Corporation as of June 1, 1995, shall be
eligible to participate in the Plan. Any Director who joins the Corporation’s
Board of Directors after June 1, 1995 and before April 21, 2004 shall be
immediately eligible to participate in the Plan upon election to the Board.
Individuals who were Directors of Martin Marietta Corporation on March 15, 1995
are also eligible for benefits under the Plan. Directors who first commence
service on the Corporation’s Board on or after April 22, 2004 will not be
eligible to participate in the Plan.

 

-1-



--------------------------------------------------------------------------------

3. AMOUNT AND TIMING OF DONATION

 

Each eligible Director may choose one organization to receive a Corporation
donation of $1,000,000, or up to five organizations to receive donations
aggregating $1,000,000. Each recommended organization must be designated to
receive a donation of at least $100,000. The donation will be made by the
Corporation in ten equal annual installments, with the first installment to be
made as soon as is practicable after a Director retires from the Board of
Directors, with the remaining nine installments to be made annually, with the
first of the nine installments to be made as soon as is practicable after the
Director’s death, and each later installment to be made at approximately the
same time in the following years. In the event a Director dies prior to
retirement, the donation will be made in ten equal annual installments with the
first installment to be made as soon as is practicable after the Director’s
death, and each later installment to be made at approximately the same time in
the following years. In the event a Director becomes disabled prior to
retirement, the donation made under the Plan will be made by the Corporation in
ten equal annual installments, with the first installment to be made as soon as
is practicable after the Director becomes disabled from the Board of Directors,
with the remaining nine installments to be made annually, with the first of the
nine installments to be made as soon as is practicable after the Director’s
disability, and each later installment to be made at approximately the same time
in the following years. If a Director recommends more than one organization to
receive a donation, each will receive a prorated portion of each annual
installment as follows: Each annual installment payment will be divided among
the recommended organizations in the same proportions as the total donation
amount has been allocated among the organizations by the Director.

 

4. DONEES

 

In order to be eligible to receive a donation, a recommended organization must
be a tax-exempt charitable organization or educational institution and must
initially, and at the time a donation is to be made, be able to demonstrate
receipt of an IRS notice of qualification to receive tax deductible
contributions, if requested by the Corporation, and be reviewed and approved by
the Directors Charitable Award Plan Committee (the “Committee”). The Committee
may disapprove a donation if it determines that a donation to the organization
would be detrimental to the best interests of the Corporation. A Director’s
private foundation is not eligible to receive donations under the Plan. If an
organization recommended by a Director ceases to qualify as a Donee, and if the
Director does not submit a form to change the recommendation before his or her
death, the amount recommended to be donated to the organization will instead be
donated to the Director’s remaining qualified Donee(s) on a prorata basis. If
all of a Director’s recommended organizations cease to qualify, the amount will
be donated to organizations selected by the Corporation. A Director may not
receive any property or economic benefit from an organization as a result of
recommending it as a Donee under the Plan; a violation of this requirement will
render the Director’s recommendation of the Donee void.

 

 

-2-



--------------------------------------------------------------------------------

5. RECOMMENDATION OF DONATION

 

When a Director becomes eligible to participate in the Plan, he or she shall
make a written recommendation to the Corporation, on a form approved by the
Corporation for this purpose, designating the Donee(s) which he or she intends
to be the recipient(s) of the Corporation donation to be made on his or her
behalf. A Director may revise or revoke any such recommendation prior to his or
her death by signing a new recommendation form and submitting it to the
Corporation.

 

A Director may choose to place restrictions on the use of funds he or she
recommends to be donated to an organization. The Corporation will advise the
Donee of the restrictions, but the Corporation will not be responsible for
monitoring the use of the funds by the organization to ensure compliance with
the restrictions. However, the Committee may, in its discretion, suspend any
remaining donation installments for the organization if it becomes aware that
the funds are not being used in a manner which is consistent with the
restrictions.

 

6. VESTING

 

A Director will become vested in the Plan upon the completion of sixty full
months of service as a Director, or if he or she dies, retires or becomes
disabled while serving as a Director. Service as a member of the Board of
Directors of Lockheed Corporation prior to June 1, 1995 will be counted as
vesting service. If a Director terminates Board service before becoming vested
(other than on account of death, retirement or disability), no donation will be
made on his or her behalf. A Director will be considered to have retired if he
or she has attained mandatory retirement age as set forth in the Corporation’s
By-laws or if he or she terminates service from the Board during April, 1996.

 

7. FUNDING AND PLAN ASSETS

 

The Corporation may fund the Plan or it may choose not to fund the Plan. If the
Corporation elects to fund the Plan in any manner, neither the Directors (or
their heirs or assigns) nor their recommended Donee(s) shall have any rights or
interests in any assets of the Corporation identified for such purpose. Nothing
contained in the Plan shall create, or be deemed to create, a trust, actual or
constructive, for the benefit of a Director or any Donee recommended by a
Director to receive a donation, or shall give, or be deemed to give, any
Director or recommended Donee any interest in any assets of the Plan or the
Corporation. If the Corporation elects to fund the Plan through life insurance
policies, a participating Director agrees to cooperate and fulfill the
enrollment requirements necessary to obtain insurance on his or her life.

 

-3-



--------------------------------------------------------------------------------

8. AMENDMENT OR TERMINATION

 

The Board of Directors of the Corporation may, at any time, by a majority vote
and without the consent of the Directors participating in the Plan, amend,
modify, or waive any term of the Plan or suspend, or terminate the Plan for any
reason, including, but not limited to, changes in applicable tax laws; provided
however, that, subject to Section 4, no such amendment or termination shall,
without the consent of the relevant Director or relevant Donee (if the Director
has died) eliminate, reduce, or modify the obligation of the Corporation to make
contributions on behalf of a Director who prior to the date of the amendment is
adopted dies, retires, becomes disabled or has completed sixty full months of
service as a Director.

 

9. ADMINISTRATION

 

The Plan shall be administered by the Committee. The Committee shall be
responsible for executing and delivering documents necessary and appropriate to
the administration of the Plan and for making determinations as to the
eligibility of Donees. The Board of Directors shall have the authority to
interpret the Plan and make determinations as to eligibility of Directors. The
determinations of the Committee (or the Board of Directors, as the case may be)
on the foregoing matters shall be conclusive and binding on all interested
parties.

 

10. DIRECTORS CHARITABLE AWARD PLAN COMMITTEE

 

The Directors Charitable Award Plan Committee shall be a committee of four
members consisting of the persons who from time to time may be the Corporation’s
Chief Financial Officer, Treasurer, Secretary, and Vice President, Corporate
Communications. The Chief Financial Officer shall act as the Chairperson of the
Committee.

 

11. GOVERNING LAW

 

The Plan shall be construed and enforced according to the laws of Maryland, and
all provisions thereof shall be administered according to the laws of said
state.

 

12. MISCELLANEOUS PROVISIONS

 

A Director’s rights and interest under the Plan may not be assigned or
transferred. The expenses of the Plan will be borne by the Corporation.

 

13. CHANGE OF CONTROL

 

(a) If there is a Change of Control of the Corporation, all Directors
participating in the Plan shall immediately become vested. For the purpose of
the Plan, the term “Change of Control” shall have the same meaning as is defined
for the term in

 

-4-



--------------------------------------------------------------------------------

Section 10(b) of the Lockheed Martin Corporation 2003 Incentive Performance
Plan. In the event of a Change of Control, the Corporation shall immediately
create an irrevocable trust to make the anticipated Plan donations and pay
trustee costs including plan administration and legal expenses, and shall
immediately transfer to the trust sufficient assets (which may include insurance
policies) to make all the Plan donations in respect to the individuals who were
Directors immediately before the Change of Control. In addition, once a Change
of Control occurs, Section 3 and 13 of this Plan may not be amended. In the
event of a Change of Control, a donation will be made with respect to any
particular Director in ten equal installments, with the first to be made as soon
as practicable following the Director’s termination of service as a Director and
the remaining nine installments to be made annually, with the first of the nine
installments to be made as soon as is practicable after the Director’s death,
and each later installment to be made at approximately the same time in the
following years.

 

14. CONSENT

 

By electing to participate in the Plan, a Director shall be deemed conclusively
to have accepted and consented to all the terms of this Plan and all actions or
decisions made by the Corporation, the Board, or the Committee with regard to
the Plan. Such terms and consent shall also apply to and be binding upon the
beneficiaries, distributees, and personal representatives and other successors
in interest of each participant.

 

15. EFFECTIVE DATE

 

The Plan as amended and restated is effective June 1, 1995. The recommendations
of a Director will be effective when he or she completes all of the Plan
enrollment requirements (including, if the Plan is funded with insurance,
satisfaction of any requirements to qualify for the insurance).

 

16. RIGHTS UNDER PRIOR PLAN

 

The rights of any individual who was a member of the Board of Directors of
Martin Marietta Corporation on March 15, 1995 (an “MMC Director”) shall be
determined solely under this Plan as amended and restated effective June 1,
1995, except that each MMC Director is fully vested as of March 15, 1995 in the
Plan’s benefits. Any MMC Director shall be entitled to a single benefit
attributable to service both as a member of the Board of Directors of Martin
Marietta Corporation and of the Corporation. After March 15, 1995, Directors of
Martin Marietta Corporation (other than individuals who were Directors on that
date) shall not be eligible to participate in the Plan.

 

-5-